Order entered October 16, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-000245-CV

                         IN THE INTEREST OF C.R.H., A CHILD

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-50593-06

                                           ORDER
       This is an appeal from an order to modify parent-child relationship. In his notice of

appeal, Father requests appointment of counsel. Because it does not appear that Father is entitled

to counsel and no affidavit of indigence has been filed, we DENY his request.

       We note that Father’s filing fee and the fee for the clerk’s record have not been paid.

Accordingly, we ORDER Father to pay both fees within twenty (20) days of the date of this

order. Father is cautioned that failure to comply will result in dismissal of this appeal without

further notice.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE